Title: To Thomas Jefferson from Tompson Skinner, 28 April 1807
From: Skinner, Tompson
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 28th. April 1807
                        
                        I have A firm persuasion that the Selection of the most Suitable Characters—to fill the Offices throughtout
                            the United must be A Difficult And arduous Duty, And that the Officious representations of Individuals very often encrease
                            the difficulty, I have therefore Usually Felt A great delicacy in communicating any Opinion on those Subjects. On the one
                            that I am now About to Address you, feel A strong belief that I am Correct, For eight or ten months past, it has been
                            considered throughout the State. that I was About to Leave the Marshals office. And I believe all The Candidates that have
                            or will Apply for that Appointment by Themselves or Friends have communicated with me on that Subject—have weighed their
                            various pretensions with great Attentions, And confered with the princepal Gentlemen in this vicinity And in every County
                            in the State. And the result seems nearly Unanimous. that Mr James Prince of Boston is the Most Elegeble Candidate. Indeed
                            I heard but one Objection. And that by A close Friend of Another Candidate—viz—That Mr. Prince had more wealth—And business
                            than Some of the Other Candidates—this in my opinion is an Argument in favor of his Appointment. The emoluments of the
                            Office Since I have Served has not exceeded—five hundred Dollars per Annum. And for A Single Gentleman to Live in this
                            Town. in the State. Considered Eligable for Marshal will Amount to fifteen hundred Dollars at Least—And it would Therefore
                            in my opinion be ruinous for A Gentleman without fortune to move here For expectation that the Fees in the Marshals
                            buseniss would Support Him—Mr Prince had rather fill this. than an office with more Business And more pay—He has been very
                            Liberal industrious And usefull in promoting the Common cause in which he Early Engaged—it is merely Solicited that his
                            pretensions may be examined with the other Candidates—And if from all the evidence you may possess you shall be satisfied
                            of the propriety of the measure he may be Appointed
                        Permit me to congratulate you on the fortunate Issue of our State Elections And the prospect of soon having A
                            Republican Executive And Legislature in Massachusetts—to Attain this State of things has been A work of time And Labor—But
                            I flatter myself that the change although Gradual—has been from principle Growing out of reflection—And that in future
                            Massachusetts may be considered A Strong pillar in the Political Edefice—
                        with the highest Sentiments of Esteem And Respect I am Sir Your Obdt Servant
                        
                            Tompson J Skinner
                            
                        
                    